Citation Nr: 1823892	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  17-22 460A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a service-connected gastrointestinal disorder.  


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. Anderson, Counsel



INTRODUCTION

The Veteran had active military service in the United States Navy from June 1954 to March 1982.  

This claim comes to the Board of Veterans' Appeals from a February 2016 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

For the entire appeal period, the Veteran's gastrointestinal disability has been manifested by persistently recurrent epigastric distress with nausea, dysphagia, pyrosis, regurgitation, mild melena, occasional constipation and weight loss without anemia, productive of considerable impairment of health.


CONCLUSION OF LAW

The criteria for a 30 percent rating are met for the entire appeal period.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3 4.7, 4.40, 4.114, Diagnostic Code 7346 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is currently assigned a 10 percent rating for his gastrointestinal disability under 38 C.F.R. § 4.114, Diagnostic Code 7346 (hernia hiatal).  Under this diagnostic code, a 30 percent evaluation is warranted where there is persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  

In his May 2017 VA Form 9, the Veteran asserts his gastrointestinal disability meets the criteria for assignment of a 30 percent rating, and the Board agrees.  Specifically, the April 2012 notes nausea, pyrosis, reflux and regurgitation, requiring rest when his heartburn flares.  The more recent December 2015 VA examination report notes persistently recurrent epigastric distress and reflux.  Private treatment record from Dr. Pita note reflux, pyrosis, mild melena (blood in stool), occasional constipation and weight loss; however, there is no indication of anemia.  The Veteran also competently and credibly reports dysphagia, and his treatment records are positive for consistent use of medication (Nexium) to relieve his symptoms.  See February 2017 Notice of Disagreement.  He has also noted Dr. Pita's treatment of his melena as part of his service-connected gastrointestinal disability.  See May 2017 VA Form 9.  

The Board finds that, when considering the totality of his symptoms and without considering the ameliorative effects of his medication, his gastrointestinal disability is productive of considerable impairment of health, warranting a 30 percent rating from the effective date of service connection and satisfying the appeal in full.  


ORDER

An initial rating of 30 percent for the Veteran's gastrointestinal disorder is granted from March 8, 2012.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


